Opinion by
Mr. Justice Williams,
The only question raised by this appeal is whether the bequest made by the testator to the Friendship Liberal League is a bequest for religious or charitable uses. If it is, it is invalid under the provisions of the act of April 26,1855, for the reason that the will in which it appears was made less than one calendar month before the testator’s death. It is therefore unnecessary to inquire whether this society is a purely public charity within the meaning of the tax laws, or whether its tenets are Christian or pagan in their character. If, in any sense of the word “religious,” this society is a religious organization, money given for its use is given for a religious use. In all Christian countries the word religion is ordinarily understood to mean some system of faith and practice, resting on the idea of the existence of one God, the creator and ruler, to whom his creatures owe obedience and love. Charity is understood to refer to something done or given for the benefit of our fellows or of the public. In this statute both words are used in their most comprehensive sense. A bequest to aid in establishing the worship of idols, or disseminating the principles on which such worship may be defended, would be within the mischief at which the statute was directed, as truly as a bequest to an orphan asylum or a Christian church, and ought to fail for the same reason. Looked at from a Christian standpoint it might be said that such a bequest was irreligious and immoral, that it was unworthy to be treated as a charity, and that its tendency was positively hurtful. This might be true also from the point of observation occupied by an impartial humanitarian or patriot. But in its broadest sense religion comprehends all systems of belief in the existence of beings superior to, and capable of exercising an influence for good or evil upon the human race; and all forms of worship or service intended to influence or give honor to such superior powers. It is in this sense of the word that we speak of the religion of the North American Indians, the religion of the fire worshipers, or the ancient Egyptians. A bequest in aid of any such system would therefore be a bequest for a religious use within the meaning of the act of 1855. If this was not so, the most exalted form of religion, *503that calculated to do the most good in the world, would fall within the prohibition, simply because of the fact that its excellence was so generally felt that its religious character was never questioned. On the other hand the lowest forms of fetish worship would escape the prohibition because their folly and immorality were such as to make civilized men and women turn from them with aversion, and deny to them any religious character. The act of 1855 would, by such an interpretation, be made to favor the worse, at the expense of the better forms of religion and religious worship. It may be conceded that the league does not fall within the narrower meaning of the word religious. It does not claim to be a Christian organization, but it represents, nevertheless, the belief of its members about religion, and their practices as to the observance of the Sabbath, and similar subjects. It is an organization that has about it no element of personal or corporate gain. It has no capital stock and of course no stockholders. It transacts no secular business that affords an income. It is wholly dependent for funds upon the contributions gathered up at its meetings and the gifts of members and sympathizers. Its meetings seem to be held on Sunday.' Its objects as stated in the articles of incorporation are the social, intellectual and moral welfare of its members and the dissemination of “scientific truths.” The means employed for the attainment of these objects are “ literature, music, lecture and debate.”
These statements, like the name of the organization, are vague and carry no definite ideas with them. The testimony is equally obscure. One witness testified that “the league was not intended to propagate any ideas religious or otherwise,” but on cross-examination he gave it a more militant character. He said: “ It was opposed to all isms.” Another witness, who had attended one of the Sunday evening lectures, said: “ It was a lecture against the Christian religion. A discussion followed in the same spirit.” A third witness testified that the object of the league was “the investigation of truth,” and that a Christian or infidel would be alike eligible to membership. This is all the light we have upon the distinctive objects of this organization and its views of “ scientific truths.” It is too dim to enable us to say more than that it appears to represent, and to have been organized to represent, and disseminate, such notions of *504social duty, morality, and religion as its members possess. Some would characterize such an organization as irreligious, and as immoral in its tendencies. Others might speak of its members as seekers after novelty, who, like the Athenians, spent their time, on Sunday at least, in trying to hear or to tell some new thing. It is not necessary to fix with precision the views, the practices, or the influence of this body of men and women. It is enough to know that the league is in effect their church; and that its services are intended to give expression to their peculiar views about religion, and in some way to aid in the social, intellectual and moral elevation of themselves and others. Money given to such an organization is given-for a religious use within the meaning of the act of 1855.
The orphans’ court reached a correct conclusion and the decree appealed from is affirmed.
Mr. Justice Dean dissented.